Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 02 April 2021, with respect to claims 1 - 20 have been fully considered and are persuasive. The rejection of claims 1 -20 has been withdrawn. 

Examiner’s Amendment
During a telephonic interview with Mr. Andrew Balazer (Reg. No. 64,930), it was mutually agreed to amend the application as follows:
IN THE CLAIMS
In claim 3, line 3, “an” has been deleted and replaced with - - a - -.

Allowable Subject Matter
Claims 1 – 20 are allowed in view of Applicant’s arguments and arguments filed 02 April 2021 and the following is a statement of reasons supporting the allowable subject matter.

In the context of operational risk assessment for autonomous vehicle control, the prior art of record fail to teach, in combination with other limitations, determining the operational risk for the autonomous vehicle based on the input information and based on the planned path, the operational risk representing a probability that the autonomous vehicle will encounter an event; determining whether the operational risk for the autonomous vehicle is greater than a previous operational risk estimation for the autonomous vehicle, the previous operational risk estimation representing an operational risk estimation for the autonomous vehicle based on the planned path and based on previous input information; responsive to determining that the operational risk for the autonomous vehicle is greater than the previous operational risk estimation, generating a signal used for controlling the autonomous vehicle; and transmitting the signal to one or more control system modules of the autonomous vehicle to cause the one or more control system modules to control the autonomous vehicle by performing a remedial action to prevent the autonomous vehicle from encountering the event.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/YONEL BEAULIEU/         Primary Examiner, Art Unit 3668